Christopher Noble v. State of Maryland, No. 2476, September Term, 2016
IMMUNITY FROM SANCTION OF VIOLATION OF PROBATION BASED ON
EVIDENCE DISCOVERED AFTER A CALL FOR ASSISTANCE FOR A
MEDICAL EMERGENCY

“The cardinal rule of statutory interpretation is to ascertain and effectuate the intent of the
Legislature.” Williams v. Peninsula Reg’l Med. Ctr., 440 Md. 573, 580 (2014). The
legislative history of Md. Code (2017 Supp.) § 1-210 of the Criminal Procedure Article
(“CP”) makes clear that it was intended to address the opioid crisis within the State, and its
purpose was to save lives by providing immunity from prosecution and other sanctions to
encourage people to call for medical assistance when a person is believed to be suffering
from an overdose. The statute reflects a shift in the legal system’s approach to drug use,
and it reflects the General Assembly’s determination that encouraging persons to seek
medical assistance to save lives was a higher priority than prosecuting those persons for
certain, limited, crimes.

Based on our review of the statutory scheme and the legislative history, we hold that,
pursuant to CP § 1-210(d), a person may not be sanctioned for a violation of probation if
evidence of the violation was obtained solely as a result of a person seeking, providing, or
assisting with the provision of medical assistance. As in CP § 1-210(c), it is not required
that the person experiencing the medical emergency be the one to call for help.
Circuit Court for Caroline County
Case No. 05-K-13-009620

                                                   REPORTED

                                      IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND

                                                     No. 2476

                                              September Term, 2016

                                    ______________________________________


                                             CHRISTOPHER NOBLE

                                                        v.

                                            STATE OF MARYLAND

                                    ______________________________________

                                         Graeff,
                                         Leahy,
                                         Salmon, James P.
                                              (Senior Judge, Specially Assigned),

                                                      JJ.
                                    ______________________________________

                                               Opinion by Graeff, J.
                                    ______________________________________

                                         Filed: July 25, 2018




        2018-07-25
        14:17-04:00
       This appeal involves the scope of Md. Code (2017 Supp.) § 1-210 of the Criminal

Procedure Article (“CP”), which provides immunity from arrest, charge, prosecution, and

sanctions for violations of probation under certain circumstances when medical assistance

is requested in response to a suspected drug overdose. Appellant, Christopher Noble,

appeals from the ruling of the Circuit Court for Caroline County finding him in violation

of probation, revoking his probation, and sentencing him to 18 months of incarceration,

with credit for time served. He argues that the circuit court’s sanction, based on its finding

that he violated his probation by failing to abstain from drugs, was erroneous because the

evidence used to support the court’s finding of a violation of probation was obtained as a

result of his girlfriend’s actions in calling 911 when he was unconscious.

       Appellant presents the following question for this Court’s review:

               Does the immunity from sanctions for probation violations created by
               CP Article § 1-210 extend to overdose victims regardless of whether
               medical assistance is sought by the victim or a bystander?

       For the reasons set forth below, we answer that question in the affirmative, and

therefore, we shall vacate the judgment of the circuit court and remand for further

proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND

       The violation of probation proceedings at issue relate to appellant’s initial guilty

plea on July 17, 2013, to conspiracy to possess a narcotic with intent to distribute. The

circuit court sentenced appellant to 18 months of incarceration, all suspended, and it placed

appellant on probation.
        On June 18, 2014, the circuit court found appellant to be in violation of his

probation. It revoked appellant’s probation and reinstated the original 18-month sentence

of incarceration, with credit for 40 days time served.

        Appellant subsequently filed a motion for modification of sentence. On October

28, 2014, the court suspended the remaining unserved portion of his sentence, and it placed

appellant on probation for three years.

        On April 29, 2016, paramedics responded to a call for “an unresponsive person,

thought to be in cardiac arrest.” They discovered appellant in the bathroom, lying on his

back.       He was unresponsive and suffering from respiratory depression, i.e., he was

breathing approximately four times a minute. Based on appellant’s pinpoint pupils and his

respiratory depression, the paramedics concluded that appellant was suffering from an

opiate overdose, and they administered Naloxone.1 Appellant regained consciousness

within minutes. He initially stated that “he was just working hard that day, and he took

some Benadryl.” Appellant later told the police that he had taken several Percocet.2 He

declined to go to the hospital.




        1
          Naloxone is an “opioid antagonist” designed to reverse the effects of an opioid
overdose. See Opioid Overdose Reversal with Naloxone (Narcan, Evzio), National
Institute on Drug Abuse (Apr. 2018), https://perma.cc/2R68-D8RN. When administered,
Naloxone “restore[s] normal respiration to a person whose breathing has slowed or stopped
as a result of overdosing with heroin or prescription opioid pain medications.” Id.

        “Percocet,” is a prescribed medication used to relieve “moderate severe pain.” “It
        2

contains a[n] opioid (narcotic) pain reliever (oxycodone) and a non-opioid pain reliever
(acetaminophen).” See Drugs and Medication A-Z, WEBMD, https://perma.cc/CMM2-
SMMT (last visited July 10, 2018).
                                             2
       On July 19, 2016, the Division of Parole and Probation (“DPP”) filed in the circuit

court a Request for Summons (“Request”), advising the court that appellant was “not in

compliance with conditions of probation.” In an attached Statement of Charges, DPP

indicated that appellant had violated the following probationary conditions:

       (1) Condition #1 - Report as directed and follow your supervising agent’s
           lawful instructions;

       (2) Condition #8 – Do not illegally possess, use, or sell any narcotic drug,
           controlled substance, counterfeit substance, or related paraphernalia;

       (3) Condition #13 – Submit to, successfully complete, and pay required costs
           for alcohol and drug evaluation, testing, treatment, as directed by your
           supervising agent; and

       (4) Condition #16 – Totally abstain from alcohol, illegal substances, and
           abusive use of any prescription drug.

The Statement of Charges provided that conditions #8 and #16 were violated as a result of

appellant’s April 29, 2016, overdose.

       On July 26, 2016, the circuit court issued an order scheduling a violation of

probation hearing. Appellant subsequently filed a motion to dismiss, asserting that he had

immunity based on CP § 1-210. In support of his motion, appellant provided, as Exhibit

1, a “Fact Sheet” from the Department of Health and Mental Hygiene regarding

“Maryland’s Good Samaritan Law,” which stated, in part: “The law protects a person from

a violation of a condition of pretrial release, probation, or parole, if the evidence of the




                                             3
violation was obtained solely as a result of a person seeking, providing or assisting with

medical help to save someone’s life.”3

       On November 16, 2016, the court held a hearing on the motion. The State noted

that, pursuant to CP § 1-210, a person who seeks or provides medical assistance for a person

experiencing a medical emergency after using drugs will not be sanctioned. It argued,

however, that appellant did not seek assistance, but rather, appellant’s girlfriend called 911,

and under these circumstances, appellant was not protected from sanction for a violation

of probation. The circuit court stated that it agreed with the State’s position that appellant

was not immunized from sanction for the violation of probation, and it denied appellant’s

motion to dismiss.

       On December 7, 2016, the court held a violation of probation hearing. Ben Wilson,

the reporting paramedic, testified as to the events that transpired when he arrived at the

scene, including his treatment of appellant.

       Robert McDonald, a probation officer with the Division of Parole and Probation

(“DPP”), testified from DPP records regarding the supervision of appellant while on

probation. As part of appellant’s terms of probation, he was directed to attend and complete

alcohol and drug treatment. Mr. McDonald testified that, although DPP had records

indicating that appellant entered the program, there was “no verification that [appellant]

successfully completed the program.” He stated that appellant had been cited for violating



       3
       Effective July 1, 2017, the Department of Health and Mental Hygiene was renamed
the Department of Health. See 2017 Md. Laws, ch. 214

                                               4
the condition of probation, which required that he regularly report to DPP, based on his

“failing to report on June 2nd, July 7th, and July 14th, [2016,] and anytime thereafter.”4 Mr.

McDonald testified that appellant violated two other conditions: condition eight, that

appellant not illegally possess, use, or sell any controlled dangerous substance; and

condition 16, that he abstain from illegal substances or abusive use of any prescription

drugs.

         Appellant testified that he was 31 years old, and he had reported to DPP “[m]ultiple

times” since June 2016. He agreed that he failed to report to his probation officer on the

dates listed by Mr. McDonald. He stated that, on April 29, 2016, he had taken some

medicine given to him by a friend, which he thought was Tylenol or ibuprofen, but he told

the police that it possibly was Percocet because he was afraid for his life. When asked if

it was true that the paramedics told him he should go to the hospital and he refused,

appellant stated that, at the time, he was “in shock.”

         The circuit court found that there was clear and convincing evidence that appellant

had violated the terms and conditions of his probation. It found that appellant failed to

satisfy the conditions of his probation by failing to report, complete alcohol and drug

treatment, and abstain from illegal substances, “specifically the use of any prescription

drug.” With respect to the latter finding, the court relied on Mr. Wilson’s testimony that,

after finding appellant unresponsive on the bathroom floor, he administered Narcan



         4
       Mr. McDonald testified on cross-examination that appellant did report on
December 6, 2016, the day before the violation of probation hearing.

                                              5
(naloxone), which is designed to revive someone who has overdosed on an opiate, and

when appellant was revived, he stated that he had taken Percocet. The circuit court revoked

appellant’s probation and sentenced him to 18 months of incarceration, with credit for five

months already served.

       Appellant filed an application for leave to appeal.         This Court granted the

application and set the case in for briefing and argument.

                                       DISCUSSION

       Appellant’s sole challenge to the circuit court’s ruling revoking his probation is

based on the court’s finding that he violated his probation by failing to abstain from illegal

substances. He asserts that, because the evidence used to support that violation was

obtained when his girlfriend called 911 seeking medical assistance, pursuant to CP § 1-

210, it could not be used as a basis for a sanction for a violation of probation finding.

       The State contends that the circuit court correctly determined that CP § 1-210 did

not provide appellant immunity from sanction for a violation of probation. It asserts that

the plain language of the statute makes clear that a person is immune from a violation of

probation sanction only if that person seeks, provides, or assists with the provision of

emergency medical care, and because appellant’s girlfriend, not appellant, was the one who

took such action, appellant is not entitled to immunity.

       The issue before this Court is one of statutory interpretation, which involves a

question of law that we review de novo. Harris-Solomon v. State, 442 Md. 254, 265 (2015).

As such, we review the scope of CP § 1-210 de novo. See Ballard v. State, 452 Md. 467,

480 (2017) (“An appellate court reviews without deference a trial court’s interpretation of

                                              6
a statute.”); Davis v. Slater, 383 Md. 599, 604 (2004) (appellate review of Maryland Code

or Rules is de novo).

       The Court of Appeals has set forth the well-settled rules of statutory construction,

as follows:

       We have long held that “[t]he cardinal rule of statutory interpretation is to
       ascertain and effectuate the intent of the Legislature.” Williams v. Peninsula
       Reg’l Med. Ctr., 440 Md. 573, 580, 103 A.3d 658, 663 (2014). Our primary
       goal “is to discern the legislative purpose, the ends to be accomplished, or
       the evils to be remedied by the statutory provision[.]” Bd. of Cty. Comm’rs
       v. Marcas, L.L.C., 415 Md. 676, 685, 4 A.3d 946, 951 (2010). As we have
       so often explained, in undertaking this endeavor:

         [W]e begin with the normal, plain meaning of the language of the
         statute. If the language of the statute is unambiguous and clearly
         consistent with the statute’s apparent purpose, our inquiry as to
         legislative intent ends ordinarily and we apply the statute as written,
         without resort to other rules of construction. We neither add nor delete
         language so as to reflect an intent not evidenced in the plain and
         unambiguous language of the statute[.] . . . We, however, do not read
         statutory language in a vacuum, nor do we confine strictly our
         interpretation of a statute’s plain language to the isolated section alone.
         Rather, the plain language must be viewed within the context of the
         statutory scheme to which it belongs, considering the purpose, aim, or
         policy of the Legislature in enacting the statute. . . .

         Where words of a statute are ambiguous and subject to more than one
         reasonable interpretation, or where the words are clear and unambiguous
         when viewed in isolation, but become ambiguous when read as part of a
         larger statutory scheme, a court must resolve the ambiguity by searching
         for legislative intent in other indicia, including the history of the
         legislation or other relevant sources intrinsic and extrinsic to the
         legislative process. In resolving ambiguities, a court considers the
         structure of the statute, how it relates to other laws, its general purpose,
         and the relative rationality and legal effect of various competing
         constructions.

         In every case, the statute must be given reasonable interpretation, not one
         that is absurd, illogical, or incompatible with common sense.


                                             7
Espina v. Jackson, 442 Md. 311, 321-22 (2015) (quoting Marcas, 415 Md. at 685-86).

        Maryland is one of 40 states, as well as the District of Columbia, to enact statutes

that provide some form of immunity from sanctions for substance abusers who report or

experience a medical emergency. See Drug Overdose Immunity and Good Samaritan

Laws,     NAT’L     CONFERENCE        OF    STATE     LEGISLATURES       (June     5,      2017),

https://perma.cc/DP8R-49U6. Maryland’s statute, CP § 1-210, provides, as follows:

               (a) In general. – The act of seeking, providing, or assisting with the
        provision of medical assistance for another person who is experiencing a
        medical emergency after ingesting or using alcohol or drugs may be used as
        a mitigating factor in a criminal prosecution of:

                (1) the person who experienced the medical emergency; or
                (2) any person who sought, provided, or assisted in the provision
                of medical assistance.

                (b) Immunity from prosecution – Person assisting. – A person who, in
        good faith, seeks, provides, or assists with the provision of medical assistance
        for a person reasonably believed to be experiencing a medical emergency
        after ingesting or using alcohol or drugs shall be immune from criminal
        arrest, charge, or prosecution for a violation of § 5-601, § 5-619, § 5-620, §
        10-114, § 10-116, or § 10-117 of the Criminal Law Article if the evidence
        for the criminal arrest, charge, or prosecution was obtained solely as a result
        of the person's seeking, providing, or assisting with the provision of medical
        assistance.

                (c) Immunity from prosecution – Person ingesting or using. – A
        person who reasonably believes that the person is experiencing a medical
        emergency after ingesting or using alcohol or drugs shall be immune from
        criminal arrest, charge, or prosecution for a violation of § 5-601, § 5-619, §
        5-620, § 10-114, § 10-116, or § 10-117 of the Criminal Law Article if the
        evidence for the criminal arrest, charge, or prosecution was obtained solely
        as a result of the person seeking or receiving medical assistance.

               (d) Other sanctions prohibited. – A person who seeks, provides, or
        assists with the provision of medical assistance in accordance with
        subsection (b) or (c) of this section may not be sanctioned for a violation of
        a condition of pretrial release, probation, or parole if the evidence of the

                                               8
       violation was obtained solely as a result of the person seeking, providing, or
       assisting with the provision of medical assistance.

       The State focuses solely on the language of CP § 1-210(d), the provision addressing

sanctions for a violation of probation. The State asserts that the plain language of § 1-

210(d) makes clear that appellant is not entitled to immunity because he “did not seek,

provide, or assist with the provision of his emergency medical care.” It concedes that, if

appellant had reasonably believed that he was suffering from a drug overdose and called

911 seconds before he lost consciousness, he could not have been sanctioned for a violation

of probation based on the evidence obtained from the act of seeking assistance. The State

asserts, however, that because it was appellant’s girlfriend who called 911 after appellant

became unconscious, pursuant to the plain language of CP § 1-210, appellant is not entitled

to immunity.

       Appellant disagrees. He indicates that the language, in context, is ambiguous,

stating that, although “the prosecution’s strict interpretation of the immunity provision in

this case finds some superficial support in the muddled language of the statute,” CP § 1-

210 “is not a model of clarity.” Appellant argues that the State’s interpretation of the statute

“is fundamentally at odds with the legislative intent as revealed through the statute’s history

and the bill file, and therefore must be rejected under well-established principles of

statutory construction.”

       We agree with the parties that, at first glance, viewing just the first part of CP § 1-

210(d), the language does appear to limit protection to those persons who take active steps

to provide medical assistance, i.e., “[a] person who seeks, provides, or assists with the


                                               9
provision of medical assistance,” which appellant did not do. Subsection (d), however,

refers back to subsection (c) of CP § 1-210, which, as discussed infra, provides that the

person receiving medical assistance is entitled to protection.

       As indicated, there may be situations where the words of a statute appear to be clear

when viewed in isolation, but they become ambiguous when read as part of a larger

statutory scheme. Espina, 442 Md. at 322. In that situation, “a court must resolve the

ambiguity by searching for legislative intent in other indicia, including history of the

legislation or other relevant sources intrinsic and extrinsic to the legislative process.” Id.

(quoting Marcas, 415 Md. at 686)

       In Broadous v. Commonwealth, 795 S.E.2d 904, 906 (2017), the Court of Appeals

of Virginia addressed the meaning of Virginia’s statute providing an affirmative defense

to prosecution for an individual who “seeks or obtains emergency medical attention for

himself, if he is experiencing an overdose, or for another individual.” In that case,

Broadous’ boyfriend called 911 because Broadous was unconscious after taking Fentanyl,

a narcotic. Id. at 905. Once Broadous was revived, she admitted to the medical personnel

that she used what she believed to be heroin. Id.

       Broadous argued that, although she did not “seek” medical assistance, she

“obtained” assistance for an overdose, and therefore, she had an affirmative defense to a

charge of possession of a controlled substance. Id. at 907. The court disagreed, concluding

that the words “seek” and “obtain” were “active verbs that require more than passive receipt

of emergency medical attention.” Id. The court stated:

              The clear purpose of the statute is to provide what amounts to a “safe

                                             10
       harbor” from prosecution to encourage the provision of prompt emergency
       medical treatment to those who have suffered an overdose as a result of
       ingesting a controlled substance. The General Assembly has obviously made
       a policy determination that encouraging others, who may themselves be
       guilty of violating the laws involving controlled substances, to call 911 in an
       effort to save a life is more important than their prosecution. We therefore
       hold that pursuant to the plain meaning of the phrase “obtains emergency
       medical attention for himself,” Broadous was required to have actively
       planned and taken steps to actually gain medical treatment. Simply benefiting
       from such treatment while unconscious is not sufficient to bring her within
       the ambit of the affirmative defense provided by Code § 18.2–251.03.
       Therefore, we hold that the intent of Code § 18.2–251.03 does not provide
       an affirmative defense to prosecution to an individual who passively receives
       emergency medical attention.

Id.

       In so concluding, the court noted that some states had chosen to extend protection

to overdose victims who passively received medical assistance, and in that situation, it was

“done so expressly.” Id. at 908. The court noted that Virginia’s statute did not do so,

“presumably because our legislature made a policy decision not to include it.” Id.

Accordingly, it held that the plain reading of the statute, “in its entirety, provides an

affirmative defense only to the individual making the emergency report.” Id.

       Here, by contrast, a review of the statute in its entirety does not lead to the clear

conclusion that a person in appellant’s situation, who receives assistance for an overdose

based on a call for assistance made by another person, is not covered by the statute. The

Maryland General Assembly, in contrast to Virginia, made the policy decision in CP § 1-

210(c) to extend protections to overdose victims who passively receive medical assistance.

See CP § 1-210(c) (providing immunity for evidence obtained solely as a result of the

person seeking or receiving medical assistance). See also CP § 1-210(a) (the act of seeking,


                                             11
providing or assisting with the provision of medical assistance may be used as a mitigating

factor in criminal prosecution of the person experiencing the medical condition).5

       It is not clear why the legislature would give protection from arrest, charge, or

prosecution to persons passively receiving medical assistance, but not give those same

persons protection from sanctions for a violation of probation. Because our analysis is

“‘always to seek out the legislative purpose, the general aim or policy, the ends to be

accomplished, [or] the evils to be redressed by a particular enactment,’” we must determine

the “‘meaning of the plainest language’ . . . by the context in which it appears,” which may

entail review of the legislative history. Rose v. Fox Pool Corp., 335 Md. 351, 359-60

(quoting Morris v. Prince George’s Cty., 319 Md. 597, 603-04 (1990)). Accord Espina,



       5
        We note that the vast majority of jurisdictions enacting legislation to encourage
people to seek medical assistance for drug overdoses provide protection to overdose
victims who did not seek help but passively received medical assistance. See e.g., CAL.
HEALTH & SAFETY CODE § 11376.5 (b) (2018); COLO. REV. STAT. § 18-1-711 (a) (1)
(2018); D.C. CODE § 7-403 (a) (1) (2018); DEL. CODE ANN. tit. 16, § 4769 (b) (2018); FLA.
STAT. ANN. § 893.21 (2) (2018); GA. CODE ANN. § 16-13-5 (b) (2018); HAW. REV. STAT.
§ 329-43.6 (b) (2018); IOWA CODE § 124.418 (1) (d) (2018); KY. REV. STAT. ANN. §
218A.133 (2) (a) (2018); LA. STAT. ANN. § 14.403.10 (B) (2018); MASS. GEN. LAWS ANN.
ch. 94C, § 34A (b) (2018); MICH. COMP. LAWS ANN. § 333.7403 (3) (2018); MINN. STAT.
ANN. § 604A.05 (Subd. 2) (2018); MISS. CODE ANN. § 41-29-149.1 (3) (b) (2018); MO.
ANN. STAT. § 195.205.2 (2018); MONT. CODE ANN. § 50-32-609 (1) (b) (2017); NEB. REV.
STAT. ANN. § 28-472 (1) (a) (2018); NEV. REV. STAT. ANN. § 453C.150 (1) (2017); N.H.
REV. STAT. ANN. § 318-B:28-b (III) (2018); N.J. STAT. ANN. § 2C:35-30 (a) (2018), §
2C:35-31 (a) (2018); N.M. STAT. ANN. § 30-31-27.1 (B) (2018); N.Y. PENAL LAW § 220.78
(2) (McKinney 2018); OHIO REV. CODE ANN. § 2925.11 (B) (2) (c) (2018); OR. REV. STAT.
ANN. § 475B.393 (2) (b) (2018), § 475.898 (2) (2018); 35 PA. STAT. ANN. § 780-113.7 (a)
(2018); 21 R.I. GEN. LAWS ANN. § 21-28.8-4 (b) (2018); S.C. CODE ANN. § 44-53-1930
(A) (2018); TENN. CODE ANN. § 63-1-156 (b) (2018); VT. STAT. ANN. tit. 18, § 4254 (c)
(2018); WASH. REV. CODE ANN. § 69.50.315 (2) (2018).


                                            12
442 Md. at 322.

       A review of the legislative history makes clear that CP § 1-210 was intended to

address the opioid crisis within the State, and its purpose was to save lives by providing

immunity from prosecution and other sanctions to encourage people to call for medical

assistance when a person is believed to be suffering from an overdose. The statute reflects

a shift in the legal system’s approach to drug use, and it reflects the General Assembly’s

determination that encouraging persons to seek medical assistance to save lives was a

higher priority than prosecuting those persons for certain, limited, crimes.6

       The move to encourage people to call for help in the event of a drug overdose began

in 2009, when the Maryland General Assembly enacted the precursor to CP § 1-210, which

provided that a person’s act of seeking medical assistance for another person having a

medical emergency after ingesting alcohol or drugs may be used as a mitigating factor in a

criminal prosecution. See 2009 Md. Laws, ch. 714 (initially codified as Md. Code (2008

Repl. Vol.) § 1-209 of the Criminal Procedure Article). The Fiscal and Policy note

accompanying the bill discussed the high increase in drug overdoses and that another state

had granted limited immunity to those persons calling 911 in an effort to promote drug

overdose reporting. See Dep’t of Legis. Servs., H.B. 1273 Fiscal & Policy Note, 2009 Reg.

Sess. (Md. 2009).


       6
         Md. Code (2017 Supp.) § 1-210 of the Criminal Procedure Article (“CP”) provides
immunity only for certain crimes, i.e., possession of controlled dangerous substances and
drug paraphernalia and certain crimes relating to underage possession and consumption of
alcoholic beverages. The statute would not, however, give immunity for evidence of other
crimes, including drug distribution or violent crimes.

                                             13
         In 2014, the General Assembly amended the statute to expand its reach. The lead

proponent of House Bill 416, Delegate Jon S. Cardin, stated that the burgeoning opioid

crisis occurring around the State necessitated legislative action. See Hearing on H.B. 416

Before     the   H.    Judiciary    Comm.,    2014     Reg.   Sess.    (Feb.   11,      2014),

http://mgahouse.maryland.gov/mga/play/23b1e26f03ef482b9fb5c95b815d968d/?catalog/

03e481c7-8a42-4438-a7da-93ff74bdaa4c&playfrom=4075318. He noted that accidental

deaths are preventable and overdoses are reversible if aid is rendered in timely fashion. Id.

Delegate Cardin emphasized that the purpose of the legislation, described as a “Good

Samaritan bill,” was to save lives by providing limited immunity from legal consequences

to encourage people to seek medical assistance for persons experiencing an overdose. Id.

He stressed that the bill was not to be viewed as a “get-out-of-jail free card” or as

encouraging drug or alcohol abuse, but as way of ensuring overdose victims are brought to

safety without the person seeking help fearing the consequences of arrest or criminal

prosecution. Id.

         The 2014 amendments made the following changes (indicated in bold):

                (a) The act of seeking, providing, or assisting with the provision of
         medical assistance for another person who is experiencing a medical
         emergency after ingesting or using alcohol or drugs may be used as a
         mitigating factor in a criminal prosecution.

               (b) A person who, in good faith, seeks, provides, or assists with the
         provision of medical assistance for a person experiencing a medical
         emergency after ingesting or using alcohol or drugs shall be immune
         from criminal prosecution for a violation of §§ 5–601, 5–619, 10–114, 10–
         116, and 10–117 of the Criminal Law Article if the evidence for the
         criminal prosecution was obtained solely as a result of the person's
         seeking, providing, or assisting with the provision of medical assistance.


                                             14
             (c) A person who experiences a medical emergency after
      ingesting or using alcohol or drugs shall be immune from criminal
      prosecution for a violation of §§ 5–601, 5–619, 10–114, 10–116, and 10–
      117 of the Criminal Law Article if the evidence for the criminal
      prosecution was obtained solely as a result of another person's seeking
      medical assistance.

2014 Md. Laws, ch. 401 (H.B. 416) (Effective date: Oct. 1, 2014). The immunity covered

by the 2014 legislation clearly covered, in subsection (c), a person experiencing an

overdose when another person called for medical assistance.

      The 2015 amendments made the following changes, indicated in bold or strike-

through type:

      (a) The act of seeking, providing, or assisting with the provision of medical
          assistance for another person who is experiencing a medical emergency
          after ingesting or using alcohol or drugs may be used as a mitigating
          factor in a criminal prosecution of:

        (1) the person who experienced the medical emergency; or

        (2) any person who sought, provided, or assisted in the provision of
        medical assistance.

      (b) A person who, in good faith, seeks, provides, or assists with the provision
      of medical assistance for a person reasonably believed to be experiencing a
      medical emergency after ingesting or using alcohol or drugs shall be immune
      from criminal arrest, charge, or prosecution for a violation of §§ 5–601, 5–
      619, 5–620, 10–114, 10–116, and 10–117 of the Criminal Law Article if the
      evidence for the criminal arrest, charge, or prosecution was obtained solely
      as a result of the person's seeking, providing, or assisting with the provision
      of medical assistance.

      (c) A person who experiences reasonably believes that the person is
      experiencing a medical emergency after ingesting or using alcohol or drugs
      shall be immune from criminal arrest, charge, or prosecution for a violation
      of §§ 5–601, 5–619, 5–620, 10–114, 10–116, and 10–117 of the Criminal
      Law Article if the evidence for the criminal arrest, charge, or prosecution
      was obtained solely as a result of another person's the person seeking or
      receiving medical assistance.

                                            15
       (d) A person who seeks, provides, or assists with the provision of medical
       assistance in accordance with subsection (b) or (c) of this section may
       not be sanctioned for a violation of a condition of pretrial release,
       probation, or parole if the evidence of the violation was obtained solely
       as a result of the person seeking, providing, or assisting with the
       provision of medical assistance.

2015 Md. Laws, ch. 375 (S.B. 654) (Effective date: Oct. 1, 2015).

       The legislative history indicates that the intent of the 2015 bill was to expand the

protection provided under the statute. Specifically, Senator C. Anthony Muse, the sponsor

of S.B. 654, stated that it was an expansion of the law with the goal to “save lives.” Hearing

on S.B. 654 Before S. Judicial Proceedings Comm., 2015 Reg. Sess., (statement of Sen. C.

Anthony Muse). With respect to CP § 1-210(d), Senator Muse stated that the bill “extends

protection to individuals who are on parole and probation,” noting that these individuals

“are at much higher risk of overdose.” Id. He stated that the amending language would

“make the law clearer and more inclusive of those who are most likely to witness or

experience an overdose.” Id.

       Nothing in the sponsor’s statements suggest that a distinction was intended to be

made between protections given to a person experiencing a medical emergency in

subsection (c) and the protections given to that person in subsection (d). Rather, the

statements indicated an expansion of the protections already given in subsections (b) and

(c) to individuals on probation or parole, those at “much higher risk of overdose.” Id.

       Indeed, others who wrote in support of the bill interpreted it as extending the

immunity previously provided regarding arrest and prosecution to sanctions for violations

of probation, including to those experiencing the overdose in a situation where someone


                                             16
else called for medical assistance. For example, the American Civil Liberties Union of

Maryland, in written testimony dated March 4, 2015, stated that S.B. 654 extended

immunity to violation of probation sanctions to ensure that “both people who are

experiencing the medical emergency and those who seek, provide or assist in the provision

of medical assistance are covered.” See Bill File to S.B. 654 (2015). The National Council

on Alcoholism & Drug Dependence – Maryland also provided written testimony,

explaining that it understood “the bill would prohibit a person from having their parole or

probation violated . . . because they either called 911 to save someone’s life, or was lucky

enough to have someone call to save their own life.” Id.

       The legislative history of CP § 1-210 makes clear that the General Assembly’s intent

in enacting the statute was to save lives by encouraging people to seek medical assistance

in the event of a drug overdose. With each bill amending the statute, the legislature sought

to extend the protections to reduce concerns that prevented people from calling for help.

In the bill enacting CP § 1-210(c), the legislature clearly intended to provide limited

immunity from arrest, charge, or prosecution, to a person experiencing an overdose if the

evidence was obtained solely as a result of the person receiving medical assistance.

Nothing in the legislative history suggested that the legislature intended a different type of

immunity for a sanction for a violation of probation. See In re Nancy H., 197 Md. App.
419, 427 (2011) (declining to adopt interpretation of statute inconsistent with general

purpose of law where no such intent existed in legislative purpose). Indeed, the legislative

history indicates an extension of the protections provided in CP § 1-210(c) to people facing

sanctions for a violation of probation.

                                             17
       To hold that a person is not entitled to the protections of the statute because someone

else called for medical assistance after the person overdosed is inconsistent with the

General Assembly’s stated goal of saving lives by encouraging people to call for help. The

legislative history reflects that one of the concerns expressed in support of the legislation

was that people may not call for help because they do not want the person who overdosed

to get in legal trouble. See Mar. 4, 2015, Statement of Pamela Kasemeyer, et al., Hearing

on S.B. 654, S. Judicial Proceedings Comm., 2015 Reg. Sess. (“[F]ear of prosecution of

the victim and/or the witness for drug offenses often kept witnesses from seeking medical

care.”).

       Based on our review of the statutory scheme and the legislative history, we hold

that, pursuant to CP § 1-210(d), a person may not be sanctioned for a violation of probation

if evidence of the violation was obtained solely as a result of a person seeking, providing,

or assisting with the provision of medical assistance. As in CP § 1-210(c), it is not required

that the person experiencing the medical emergency be the one to call for help.

       We note that, after oral argument in this case, legislation was introduced that would

have revised CP § 1-210(c) to: (1) specify that immunity was for a person who is

experiencing a medical emergency, as opposed to the current language, which is a person

who reasonably believes that the person is experiencing a medical emergency; and (2)

clarify that the prohibition against sanctioning a person for a violation of probation applies

to a person “who is experiencing a medical emergency in accordance with subsection (c).”

See Dep’t of Legis. Servs., S.B. 625 Fiscal & Policy Note First Reader, 2018 Reg. Sess.,



                                             18
https://perma.cc/LN34-3K9K (Md. 2018). This proposed legislation was not enacted, but

that does not change our conclusion in this case.7

       “‘[L]egislative rejection [of a bill] is not an infallible indicator of legislative intent.’”

City of Baltimore Dev. Corp. v. Carmel Realty Assocs., 395 Md. 299, 329 (2006) (quoting

Andy’s Ice Cream, Inc. v. City of Salisbury, 125 Md. App. 125, 154 (1999)). That is

because there are “a myriad of reasons” that a bill can fail. Antonio v. SSA Sec., Inc., 442
Md. 67, 87 (2015). For example, here, the legislature may have determined that CP § 1-

210(d) already covered the person experiencing the emergency, in accordance with

subsection (c), and therefore, the suggested language was not necessary. As the Court of

Appeals has explained, “‘that a bill on a specific subject fails of passage in the General

Assembly is a rather weak reed upon which to lean in ascertaining legislative intent.’”

Carmel Realty Assocs., 395 Md. at 329 (quoting Auto. Trade Ass’n v. Ins. Comm’r, 292
Md. 15, 24 (1981)). That S.B. 625 did not pass the Senate during the 2018 legislative

session does change our analysis here.

       Here, evidence of drug use was obtained solely as a result of appellant’s girlfriend

calling 911, and therefore, appellant was entitled to immunity pursuant to CP § 1-210(d).

Accordingly, the circuit court erred in sanctioning appellant based on its finding that

appellant violated his probation by failing to abstain from illegal substances.




       7
         Although H.B. 799, the companion bill, was passed by the House of Delegates,
S.B. 625, was not voted on by the Senate prior to the adjournment of the legislative session.
See S.B. 625, General Assembly of Maryland, https://perma.cc/2G24-BYFB (last visited
July 12, 2018).
                                                19
       To be sure, the court also found that appellant violated his probation in other ways,

i.e., by failing to report to his agent and failing to complete alcohol and drug treatment.

Appellant does not challenge the court’s findings in this regard.      As appellant notes,

however, where a finding of a violation of probation is improperly used as a basis to revoke

probation, the remedy is to vacate the order of revocation and remand for further

proceedings to determine if revocation is warranted based on the violation of the other

conditions of probation. Hammonds v. State, 436 Md. 22, 52 (2013). We shall follow that

procedure here.




                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR CAROLINE COUNTY VACATED.
                                          CASE REMANDED FOR FURTHER
                                          PROCEEDINGS CONSISTENT WITH
                                          THIS OPINION. COSTS TO BE PAID BY
                                          CAROLINE COUNTY.




                                            20